Criminal Case Template











 



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE: DARIUS BRIGGS,

                           Relator.


§

§

§

§

§

No. 08-03-00356-CR


AN ORIGINAL PROCEEDING IN

MANDAMUS





OPINION ON PETITION FOR WRIT OF MANDAMUS
            Darius Briggs was convicted of sexual assault and sentenced to life imprisonment.  See
Briggs v. State, No. 08-01-00307-CR, 2003 WL 318528, at *1 (Tex. App.--El Paso Feb. 13, 2003,
no pet.) (not designated for publication).  He appealed, arguing that his videotaped statement should
not have been admitted into evidence because it included polygraph evidence and statements
pertaining to his prior criminal record and sexual offender registration.  Id.  We reversed and
remanded for a new trial.  Id. at *8.  Our mandate issued on June 10, 2003.  Briggs has now filed a
petition for writ of mandamus, seeking to compel the trial court to retry him or to release him on bail. 

            To be entitled to mandamus relief, a relator must establish that there is no adequate remedy
at law and that the act sought to be compelled is ministerial in nature.  Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).  The relator must also demonstrate that the
trial court was asked to perform the ministerial act, but refused to do so.  In re Villarreal, 96 S.W.3d
708, 710 (Tex. App.--Amarillo 2003, orig. proceeding). 
            In this case, Relator has adequate remedies in the trial court for his complaints.  He could file
a motion in the trial court for a speedy trial or a motion to be released on bond.  Relator’s petition
for writ of mandamus contains nothing to indicate that he has pursued these remedies in the trial
court.  Therefore, he has not demonstrated his entitlement to mandamus relief.
            The petition for writ of mandamus is denied.    
September 9, 2003.

 
 
_________________________________________
                                                                        RICHARD BARAJAS, Chief Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.